             Case 1:20-cv-00693-LM Document 6-7 Filed 06/19/20 Page 1 of 6



                           TERMINATION AND MUTUAL RELEASE AGREEMENT

         THIS TERMINATION AND MUTUAL RELEASE AGREEMENT (this “Agreement”) is made and entered
into by and among JEG-Mexico Bueno, S de RL de CV (“Franchisee”); each of the entities and individuals identified
as owners on the signature page hereof (each an “Owner” and together, the “Owners”); and Planet Fitness
International Franchise (the “Franchisor”). This Agreement is effective as of June 17, 2020 (the “Effective Date”).

                                                    RECITALS
        A.       Franchisee holds the rights to operate a specific number of PLANET FITNESS businesses (“PF
Businesses”) pursuant to franchise agreements entered into and listed on Schedule A attached hereto (together, the
“Franchise Agreements”).

         B.       In connection with the sale and transfer of the PF Businesses, Franchisor, Owners and Franchisee
desire to terminate the Franchise Agreements and any related rights they may have thereunder, except as set forth
below.

         NOW THEREFORE, in consideration of the mutual covenants and conditions contained in this Agreement,
and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties
hereto agree as follows:

        1.           Termination of Franchise Agreements. Franchisee, Owners and Franchisor acknowledge and
                     agree that, as of the Effective Date, the Franchise Agreements, the mutual rights and obligations
                     contained therein, the guarantees in favor of Franchisor contained therein, as well as any other
                     rights that Franchisor claims against Franchisee and Owners thereunder and that Franchisee and
                     Owners claim against Franchisor thereunder, including any claims that Franchisee may hold for
                     the right to use the PLANET FITNESS system and intellectual property under the Franchise
                     Agreements, are hereby terminated as of the Effective Date, with the exception of any continuing
                     obligations of Franchisee and Owners pursuant to the terms of the Franchise Agreements that by
                     their nature survive termination related to the obligations regarding Non-Competition, Marks,
                     Confidential Information, and Indemnification.

        2.           Mutual Release of Claims.

                      a.   Release By Franchisee Releasors. Franchisee and Owners for themselves and their
                           successors, predecessors, assigns, beneficiaries, executors, trustees, agents,
                           representatives, employees, officers, directors, shareholders, partners, members,
                           subsidiaries and affiliates (jointly and severally, the “Franchisee Releasors”), irrevocably
                           and absolutely release and forever discharge Franchisor and its successors, predecessors,
                           assigns, beneficiaries, executors, trustees, agents, representatives, employees, officers,
                           directors, shareholders, partners, members, subsidiaries and affiliates (jointly and
                           severally, the “Franchisor Releasees”), of and from all claims, obligations, actions or
                           causes of action (however denominated), whether in law or in equity, and whether known
                           or unknown, present or contingent, for any injury, damage, or loss whatsoever arising from
                           any acts or occurrences occurring as of or prior to the Effective Date relating to the
                           Franchise Agreements, the businesses operated under the Franchise Agreements, and/or
                           any other previously existing agreement between any of the Franchisor Releasees and any
                           of the Franchisee Releasors, including but not limited to, any alleged violations of any
                           deceptive or unfair trade practices laws, franchise laws, or other local, municipal, state,
                           federal, or other laws, statutes, rules or regulations, and any alleged violations of the
                           Franchise Agreements or any other related agreement, except for any claims arising out of
                           the breach of this Agreement or the Asset Purchase Agreement, dated as of the date hereof,
                           by and between Planet Fitness Holdings, LLC and Franchisee (the “APA”), and the
                           documents executed in connection therewith. The Franchisee Releasors, and each of them,
                           also covenant not to sue or otherwise bring a claim against any of the Franchisor Releasees
                           regarding any of the claims being released under this Release.

                                        Termination and Mutual Release Agreement
                                                       Page 1 of 6
     Case 1:20-cv-00693-LM Document 6-7 Filed 06/19/20 Page 2 of 6




              b.   Release By Franchisor Releasors. Franchisor for itself and on behalf of the Franchisor
                   Releasees (collectively, the “Franchisor Releasors”), irrevocably and absolutely release
                   and forever discharge each Franchisee, each Owner and each of the Franchisee Releasors
                   (collectively, the “Franchisee Releasees”), of and from all claims, obligations, actions or
                   causes of action (however denominated), whether in law or in equity, and whether known
                   or unknown, present or contingent, for any injury, damage, or loss whatsoever arising from
                   any acts or occurrences occurring as of or prior to the Effective Date relating to the
                   Franchise Agreements, the businesses operated under the Franchise Agreements, and/or
                   any other previously existing agreement between any of the Franchisor Releasors and any
                   of the Franchisee Releasees, including but not limited to, any alleged violations of any
                   local, municipal, state, federal, or other laws, statutes, rules or regulations, and any alleged
                   violations of the Franchise Agreements or any other related agreement, except for any
                   claims arising out of the breach of this Agreement or the APA and the documents executed
                   in connection therewith. The Franchisor Releasors, and each of them, also covenant not to
                   sue or otherwise bring a claim against any of the Franchisee Releasees regarding any of
                   the claims being released under this Release.

              3. Representations and Warranties. Franchisee and each Owner, on behalf of the Franchisee
     Releasors hereby represent, warrant and covenant to the Franchisor Releasees, and the Franchisor, on
     behalf of the Franchisor Releasors hereby represent, warrant and covenant to the Franchisee Releasees
     (each such party is sometimes referred to herein as the “Releasing Party” or “Released Party”, as the
     context may require herein) that:

              a.   There are no claims, charges, lawsuits, or any similar matters of any kind filed by a
                   Releasing Party or on their behalf or for their benefit presently pending against the
                   Released Party, or any of them, as the case may be, in any forum whatsoever, including,
                   without limitation, in any state or federal court, or before any federal, state, or local
                   administrative agency, board, or governing body, other than the action filed against
                   Franchisee’s affiliate in the United States District Court for the District of New Hampshire,
                   captioned Planet Fitness International Franchise v. JEG-United LLC, No. 1:20-cv-00693.
                   Each Releasing Party further represents and warrants that such Releasing Party has not
                   heretofore assigned or transferred, or purported to assign or transfer, to any person, firm,
                   corporation or entity any claim, charge, lawsuit, or any similar matter of any kind herein
                   released.

              b.   Each party whose signature is affixed hereto in a representative capacity represents and
                   warrants that he or she is authorized to execute this Agreement on behalf of and to bind the
                   entity on whose behalf his or her signature is affixed. In the event that there is a breach of
                   any representation or warranty of authority to execute this Agreement, the Releasing Party
                   shall indemnify and hold harmless the Released Parties hereto from any and all loss or
                   damage, including reasonable attorneys’ fees, incurred as result of the breach of such
                   representation and warranty.

4.           Acknowledgement of Release of Unknown Claims. Each Releasing Party hereby acknowledges
             that the release of claims set forth in Section 2 is intended to be a full and unconditional general
             release, as that phrase is used and commonly interpreted, extending to all claims of any nature,
             whether or not known, expected or anticipated to exist in favor of the Releasing Parties against
             the Released Parties. In making this voluntary express waiver, the Releasing Parties
             acknowledge that claims or facts in addition to or different from those which are now known to
             exist may later be discovered and that it is the Releasing Parties’ intention to hereby fully and
             forever settle and release any and all matters, regardless of the possibility of later discovered
             claims or facts.

             The release of claims set forth in this Agreement is and shall be and remain a full, complete and
             unconditional general release, except as otherwise set forth herein. The Releasing Parties further

                                 Termination and Mutual Release Agreement
                                                Page 2 of 6
     Case 1:20-cv-00693-LM Document 6-7 Filed 06/19/20 Page 3 of 6



           acknowledge and agree that no violation of this Agreement shall void the releases set forth in
           this Agreement.

5.         Ratification of Post-Term Covenants. Franchisee and Owners agree to remain bound by the
           confidentiality, non-competition and other restrictions contained in Appendix C of the Franchise
           Agreements.

6.         Voluntary Nature of Agreement. Franchisor, Franchisee and each Owner acknowledges and
           agrees that they have entered into this Agreement voluntarily and without any coercion.
           Franchisor, Franchisee and each Owner further represents that they have had the opportunity to
           consult with an attorney of their own choice, that they have read the terms of this Agreement,
           and they fully understand and voluntarily accept the terms.

7.         Binding Effect. This Agreement shall be binding upon, inure to the benefit of and be enforceable
           by Franchisee, Owners, Franchisor and their respective affiliates, successors and assigns.

8.         Severability. If any provision of this Agreement is declared void or unenforceable, the other
           provisions of this Agreement shall remain in full force and effect, unless the provisions must be
           deemed to be indissolubly connected to the void or unenforceable provision. If the other
           provisions remain valid, the parties shall endeavor to replace the void or unenforceable provision
           by a valid provision that reflects the parties’ original intent to the greatest possible extent.

9.         Governing Law. This Agreement shall be governed by, and construed in accordance with, the
           law of the State of New Hampshire, without regard to principles of conflicts of law that would
           result in the laws of another state being applied. The parties agree that any legal proceeding
           relating to this Agreement or the enforcement of any provision of this Agreement shall be
           brought or otherwise commenced only in the State or Federal courts of the State of New
           Hampshire. The parties irrevocably submit to the jurisdiction of such courts and waive any
           objection they may have to either the jurisdiction of or venue in such courts.

10.        Entire Agreement/Amendment. This Agreement and the APA, and the respective ancillary
           documents thereto, contain the entire agreement of the parties with respect to the subject matter
           hereof and shall not be amended except by the signed written agreement of each of the parties.

11.        Headings. The headings of the Sections hereof are for convenience only and do not define, limit
           or construe the contents of such Sections.

12.        Counterparts and Electronic Records. This Agreement may be executed in any number of
           counterparts and by different parties hereto in separate counterparts, each of which when so
           executed shall be deemed to be an original and all of which taken together shall constitute but
           one and the same agreement. The execution of this Agreement and related agreements by
           electronic means shall be legally binding and enforceable as an “electronic signature” and the
           legal equivalent of a handwritten signature. All disclosures, agreements, amendments, notices,
           and all other evidence of transactions between the parties hereto may be maintained in electronic
           form.




               [Remainder of page intentionally left blank; signatures to follow]




                              Termination and Mutual Release Agreement
                                             Page 3 of 6
             Case 1:20-cv-00693-LM Document 6-7 Filed 06/19/20 Page 4 of 6



           IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the date first above
written.

FRANCHISOR:
PLANET FITNESS INTERNATIONAL FRANCHISE



By: ____________________________________
Name: Justin Vartanian
Title: General Counsel & Secretary


FRANCHISEE:

JEG-MEXICO BUENO, SRL


By:_________________________________
Name:
Title:



OWNERS:

JEG-PF MEXICO, LLC


By:_________________________________
Name:
Title:



JEPF MEX HOLDINGS, LLC


By:_________________________________
Name:
Title:



JEG-UNITED, LLC


By:_________________________________
Name:
Title:




                                       Termination and Mutual Release Agreement
                                                      Page 4 of 6
         Case 1:20-cv-00693-LM Document 6-7 Filed 06/19/20 Page 5 of 6



JEG-MEX, LLC


By:_________________________________
Name:
Title:


JEG-FIT ARIZONA, LLC



By:_________________________________
Name:
Title:


UNITED PF MEX, LLC


By:_________________________________
Name:
Title:


UNITED PF PARTNERS, LLC



By:_________________________________
Name:
Title:


TOM BOCK


By:_________________________________
  Tom Bock, Individually



KEVIN KELLY


By:_________________________________
  Kevin Kelly, Individually


JOHN WILLIAMS


By:_________________________________
  John Williams, Individually



                                Termination and Mutual Release Agreement
                                               Page 5 of 6
         Case 1:20-cv-00693-LM Document 6-7 Filed 06/19/20 Page 6 of 6



                                           SCHEDULE A


                                     FRANCHISE AGREEMENTS

                                                                                                Effective
          Franchisee Entity                                      Location
                                                                                                  Date
                                         899-A Avenida Manuel J. Clouthier, Santa Catarina,
1. JEG-Mexico Bueno, S de RL de CV                                                              03/05/2019
                                                     Nuevo León 66120 Mexico
                                         Carretera Nacional 7877, La Estanzuela, Monterrey,
2. JEG-Mexico Bueno, S de RL de CV                                                              03/05/2019
                                                     Nuevo León 64988 Mexico
                                      Plaza Arcadia Ave Eloy Cavazos #3301, Suite 21, Colonia
3. JEG-Mexico Bueno, S de RL de CV                                                              03/05/2019
                                         Camino Real Guadalupe, Nuevo León 67170 Mexico
                                         Ave Carlos Salinas de Gortari #801, Suite A114, Cd
4. JEG-Mexico Bueno, S de RL de CV                                                              08/29/2019
                                                Apodaca, Nuevo León 66600 Mexico
                                          Boulevard Nazario Ortiz Garza No. 2060, Saltillo,
5. JEG-Mexico Bueno, S de RL de CV                                                              10/14/2019
                                                    Coahuila Mexico C.P. 25279




                                 Termination and Mutual Release Agreement
                                                Page 6 of 6
